           Case 2:19-cv-01843-MSG Document 23 Filed 12/09/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

JON FREY, individually and on behalf of a
class of all persons and entities similarly
situated,

                 Plaintiff
                                                         Case No. 2:19-cv-01843-MSG
vs.

TITAN GAS, LLC D/B/A TITAN GAS AND                       CLASS ACTION COMPLAINT
POWER and DARKSTAR MARKETING LLC

                 Defendants.



                       NOTICE OF DISMISSAL WITHOUT PREJUDICE

          The plaintiff files this notice of dismissal without prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i) of all claims against Darkstar Marketing, LLC, who has not appeared in this

action.

DATED: December 9, 19

                                                      Plaintiff Jon Frey

                                                      /s/ Clayton S. Morrow
                                                      304 Ross Street, 7th Floor
                                                      Pittsburgh, PA 15219
                                                      (412) 209-0656
                                                      csm@ConsumerLaw365.com

                                                      /s/ Anthony Paronich
                                                      Paronich Law, P.C.
                                                      350 Lincoln St., Suite 2400
                                                      Hingham, MA 02043
                                                      (508) 221-1510
                                                      anthony@paronichlaw.com
         Case 2:19-cv-01843-MSG Document 23 Filed 12/09/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I electronically filed the foregoing paper with

the Clerk of the Court using the ECF System which will send notification of such filing to all

counsel and parties of record.

                                                    /s/ Anthony Paronich
